DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered. Claims 1-10, 12-16, and 21 are pending. 
Response to Arguments
Applicant's arguments filed on October 17, 2022 regarding the new matter rejection of claims 1-9 under 35 USC 112(a) have been considered and are persuasive. The new matter rejections (and related objections to the drawings) are hereby withdrawn, and a new prior art rejection has been applied against claims 1-9 (and new claim 21).	
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on October 17, 2022.
See updated rejection(s) below.
Claim Objections
Claim 10 is objected to because of the following informalities: “the first dual-layer knit zone having a quantity of front and back wales, and the second dual-layer knit zone having the quantity of front and back wales” should read “the first dual-layer knit zone having a first quantity of front and back wales, and the second dual-layer knit zone having a second quantity of front and back wales, wherein the first quantity and the second quantity define a same number of wales,” to enhance clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (herein Barnes)(US PG Pub 2016/0353810) in view of Didier Laurent (herein Didier)(US PG Pub 2002/0152776).
Regarding claim 1, Barnes discloses an upper-torso garment (bra of Fig. 9A) comprising:
a first knit zone (30) and a second knit zone (20), 
the first zone comprising a first set of front-side stitches organized into a first set of front-side courses (front-side courses/stitches of main yarn/spandex yarn in zone 20, see Fig. 11B), and a first set of back-side stitches organized into a first set of back-side courses (back-side courses/stitches of main yarn/spandex yarn in zone 30, see Fig. 11B), wherein a first course in the first set of front-side courses is connected to a first course in the first set of back-side courses by a plurality of courses of tuck binder stitches (interconnecting/spacer yarn stitches in zone 30, see Fig. 11B and paragraphs 0094-00108; note that Barnes discloses in paragraphs 0094 and 0108 wherein the interconnecting stitches may be formed by tuck, float, or miss stiches, so as to create a seamless knit piece with different stretch moduli in the same fabric) that cross back and forth between the first course in the first set of front-side courses and the first course in the first set of back-side courses; and
the second knit zone comprising a second set of front-side stitches organized into a second set of front-side courses (front-side courses/stitches of main yarn/spandex yarn in zone 20, see Fig. 11B), and a second set of back-side stitches organized into a second set of back-side courses (back-side courses/stitches of main yarn/spandex yarn in zone 20, see Fig. 11B), wherein a first course in the second set of front-side courses is connected to a first course in the second set of back-side courses by a plurality of courses of tuck binder stitches (interconnecting/spacer yarn stitches in zone 20, see Fig. 11B and paragraphs 0094-00108, and note above regarding stitch type) that cross back and forth between the first course in the second  set of front-side courses and the first course in the second set of back-side courses.
Barnes further discloses wherein the plurality of courses of tuck binder stitches of the second knit zone is greater in number than the plurality of courses of tuck binder stitches of the first knit zone (see Fig. 11B and paragraphs 0075-0087, 0094, and 0100-0108), but fails to disclose wherein the first zone includes only a single course of tuck binder stitches between the first course of front-side courses and the first course of back-side courses. Instead, Barnes appears to depict two courses of tuck binder stitches (see Fig. 11B).
However, Barnes discloses at least one alternate embodiment (see Fig. 6) that appears to include a single course of spacer/interconnecting stitches (see Fig. 6 and paragraph 0084), to provide a desired amount of thickness and cushion to a desired zone of the bra (see paragraph 0084). Barnes also teaches wherein the type of yarn and/or number/pattern of stitches within the bra may generally be varied, so as to provide regions of variable stretchability, stability, support, conformability, modesty, and/or thickness within the bra (see paragraphs 0074-0089).
Furthermore, Didier teaches a knitted fabric (see Fig. 1) comprising: a dual-layer knit zone (see Fig. 1) comprising a set of front-side courses (courses of front face 1) and a set of back-side courses (courses of rear face 2), wherein a first course in the set of front-side courses is connected to a first course in the set of back-side courses by a single of courses of tuck binder stitches (3, see Figs. 1 and paragraphs 0001, 0006-0008, and 0016-0023), that crosses back and forth between the first course in the set of front-side courses and the first course in the set of back-side courses (see Figs. 1-2 and paragraphs 0007-0023), so as to provide a dual-layer knitted fabric construction that is comfortable, resistant to deformation and sagging, and has both high stability and high flexibility (see paragraphs 0001-0008 and 0023-0026).
Therefore, based on Barnes’ and Didier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first knit zone of Barnes to only include a single course of tuck binder stitches between the first course of front-side courses and the first course of back-side courses, as doing so would provide a dual-layer knitted fabric construction that is comfortable, resistant to deformation and sagging, and has both high stability and high flexibility.

Regarding claim 2, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the first set of front- side courses, the first set of back-side courses, and the single course of tuck binder stitches (yarns of first knit zone 30 of Barnes) are constructed of a first non-elastic yarn (see paragraphs 0073, 0086-0095, and 0108 of Barnes; Barnes discloses wherein a variety of different yarn types, including elastic yarns and non-elastic yarns, may be used to provide a desired amount of stretchability in certain locations).

Regarding claim 3, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the plurality of courses of tuck binder stitches, the second set of front-side courses, and the second set of back- side courses (yarns of second knit zone 20 of Barnes) are constructed of a second non-elastic yarn (see paragraphs 0073, 0086-0095, and 0108 of Barnes; Barnes discloses wherein a variety of different yarn types, including elastic yarns and non-elastic yarns, may be used to provide a desired amount of stretchability in certain locations).

Regarding claim 4, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the first non-elastic yarn and the second non-elastic yarn include a same yarn type having a same yarn composition and a same yarn size (see paragraph 0109 of Barnes; Barnes discloses wherein the knit fabric may include a combination of different yarns or “many structures containing all of the same yarn type” – note that one of ordinary skill in the art would understand that yarns of a same type typically refer to a same yarn composition).
Barnes fails to explicitly disclose wherein the yarns also have a same yarn size.
However, it would have been obvious to one having ordinary skill in the art before the effective filing to have experimented with different ranges of yarn sizes such that the two yarns would have a same yarn size, in order to achieve an optimal configuration to accommodate a desired fabric thickness, loft, density, etc., since discovering the optimum or workable ranges of yarn size involves only routine skill in the art. See MPEP 2144.05. It is further noted that using the same yarn size would allow the fabric to be more easily and consistently manufactured. Furthermore, a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A). 

Regarding claim 5, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the first knit zone (30 of Barnes) has a first modulus of elasticity, and wherein the second knit zone (20 of Barnes) has a second modulus of elasticity, which is greater than the first modulus of elasticity (see paragraphs 0075-0085, 0094, 0105-108; second knit zone 20 has a greater density of tuck stitch courses, therefore creating greater stability and resistance to stretch, i.e., a greater modulus of elasticity).

Regarding claim 6, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the second knit zone (20 of Barnes) comprises an underarm portion of the upper-torso garment (see bra of Fig. 9A of Barnes, second knit zone 20 extends to include an underarm portion of the bra).

Regarding claim 7, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the first knit zone (30 of Barnes) comprises a breast-covering portion of the upper-torso garment (see bra of Fig. 9A of Barnes).

Regarding claim 8, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the second knit zone (20 of Barnes) comprises one or more encapsulation portions that form a perimeter around at least part of the breast-covering portion (see bra of Fig. 9A of Barnes, second knit zone 20 extends to include one or more encapsulation portions that form a perimeter around breast-covering knit zone 30).

Regarding claim 9, the modified garment of Barnes (i.e., Barnes in view of Didier) is further disclosed wherein the first knit zone (30 of Barnes) is integrally knit with the second knit zone (20 of Barnes) in the upper-torso garment (see Fig. 9A and at least paragraphs 0105-0109 of Barnes).

Regarding claim 21, Barnes discloses an upper-torso garment (bra of Fig. 9A) comprising:
a first knit zone (30) and a second knit zone (20), 
the first zone comprising a first set of front-side stitches organized into a first set of front-side courses (front-side courses/stitches of main yarn/spandex yarn in zone 20, see Fig. 11B), and a first set of back-side stitches organized into a first set of back-side courses (back-side courses/stitches of main yarn/spandex yarn in zone 30, see Fig. 11B), wherein a first course in the first set of front-side courses is connected to a first course in the first set of back-side courses by a plurality of courses of tuck binder stitches (interconnecting/spacer yarn stitches in zone 30, see Fig. 11B and paragraphs 0094-00108; note that Barnes discloses in paragraphs 0094 and 0108 wherein the interconnecting stitches may be formed by tuck, float, or miss stiches, so as to create a seamless knit piece with different stretch moduli in the same fabric) that cross back and forth between the first course in the first set of front-side courses and the first course in the first set of back-side courses; and
the second knit zone comprising a second set of front-side stitches organized into a second set of front-side courses (front-side courses/stitches of main yarn/spandex yarn in zone 20, see Fig. 11B), and a second set of back-side stitches organized into a second set of back-side courses (back-side courses/stitches of main yarn/spandex yarn in zone 20, see Fig. 11B), wherein a first course in the second set of front-side courses is connected to a first course in the second set of back-side courses by a plurality of courses of tuck binder stitches (interconnecting/spacer yarn stitches in zone 20, see Fig. 11B and paragraphs 0094-00108, and note above regarding stitch type) that cross back and forth between the first course in the second  set of front-side courses and the first course in the second set of back-side courses; and 
wherein the first knit zone has a first modulus of elasticity, which is less than a second modulus of elasticity of the second knit zone (see paragraphs 0075-0085, 0094, 0105-108; first knit zone 30 has a smaller density of tuck stitch courses, therefore creating less resistance to stretch, i.e., a smaller modulus of elasticity).
Barnes further discloses wherein the plurality of courses of tuck binder stitches of the second knit zone is greater in number than the plurality of courses of tuck binder stitches of the first knit zone (see Fig. 11B and paragraphs 0075-0087, 0094, and 0100-0108), but fails to disclose wherein the first zone includes only a single course of tuck binder stitches between the first course of front-side courses and the first course of back-side courses. Instead, Barnes appears to depict two courses of tuck binder stitches (see Fig. 11B).
However, Barnes discloses at least one alternate embodiment (see Fig. 6) that appears to include a single course of spacer/interconnecting stitches (see Fig. 6 and paragraph 0084), to provide a desired amount of thickness and cushion to a desired zone of the bra (see paragraph 0084). Barnes also teaches wherein the type of yarn and/or number/pattern of stitches within the bra may generally be varied, so as to provide regions of variable stretchability, stability, support, conformability, modesty, and/or thickness within the bra (see paragraphs 0074-0089).
Furthermore, Didier teaches a knitted fabric (see Fig. 1) comprising: a dual-layer knit zone (see Fig. 1) comprising a set of front-side courses (courses of front face 1) and a set of back-side courses (courses of rear face 2), wherein a first course in the set of front-side courses is connected to a first course in the set of back-side courses by a single of courses of tuck binder stitches (3, see Figs. 1 and paragraphs 0001, 0006-0008, and 0016-0023), that crosses back and forth between the first course in the set of front-side courses and the first course in the set of back-side courses (see Figs. 1-2 and paragraphs 0007-0023), so as to provide a dual-layer knitted fabric construction that is comfortable, resistant to deformation and sagging, and has both high stability and high flexibility (see paragraphs 0001-0008 and 0023-0026).
Therefore, based on Barnes’ and Didier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first knit zone of Barnes to only include a single course of tuck binder stitches between the first course of front-side courses and the first course of back-side courses, as doing so would provide a dual-layer knitted fabric construction that is comfortable, resistant to deformation and sagging, and has both high stability and high flexibility.


Allowable Subject Matter
Claims 10 and 12-16 are allowable over the prior art of record, pending correction of the informalities in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732